Name: Commission Regulation (EEC) No 2742/82 of 13 October 1982 on protective measures applicable to imports of dried grapes
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 290/28 Official Journal of the European Communities 14 . 10 . 82 COMMISSION REGULATION (EEC) No 2742/82 of 13 October 1982 on protective measures applicable to imports of dried grapes THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organization of the market in products processed from fruit and vegeta ­ bles ('), as last amended by Regulation (EEC) No 1118 /81 (2), and in particular Article 14 (2) thereof, Having regard to Council Regulation No 129 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricul ­ tural policy (3), as last amended by Regulation (EEC) No 2543/73 (4), and in particular Article 3 thereof, Whereas the conditions for marketing dried grapes during the marketing year 1981 /82 have been charac ­ terized by competition from certain non-member countries at prices significantly under-cutting the prices ruling in the Community ; whereas such imports have considerably embarrassed the marketing of Community products ; whereas stocks in the Community of sultanas constitute now 60 % of the harvest of that marketing year ; whereas low price levels continue to be applied by certain non-member countries ; whereas the risk exist that other non ­ member countries are going to align export prices in order to maintain their market share in the Commu ­ nity ; whereas that risk is accentuated by the fact that the amount of dried grapes available in supplying non-member countries is increasing ; Whereas in these circumstances the Community market is exposed to serious disturbances which might endanger the objectives set out in Article 39 of the Treaty ; whereas it is therefore necessary to apply protective measures ; Whereas the aim of the protective measures should be to exclude that imported dried grapes are marketed at abnormal low prices ; Whereas this objective can be achieved by introducing a minimum price to be respected on import into the Community and by applying a countervailing charge on products which do not respect that price ; whereas the countervailing tax should be calculated on the basis of the prices applied by the main non-member supplier countries ; Whereas the protective measures must be applied by all customs offices ; whereas the measures can be effec ­ tive only when a certain period has elapsed after the publication of the measures and to avoid them being jeopardized the release for free circulation should be suspended during that period ; Whereas the present monetary situation leads to the result that the minimum price fixed in ECU and converted into national currency will not represent an identical price level ; whereas that fact could lead to distortion of trade ; whereas that could be avoided by applying a coefficient when converting the ECU into national currency by using the representative rate ; whereas such a coefficient should be fixed taking into consideration the difference between the representative conversion rate and the central rate for Member States maintaining their currencies within a maximum spread at any given moment of 2-25 % , and for the other Member States the average rate used for the calculation of the monetary compensatory amounts ; whereas the coefficient shall be reviewed in cases where, during the period where the present measures are applicable, the level of the coefficient is not con ­ sidered sufficient to avoid serious distortion of trade ; Whereas the countervailing charge should not be levied in respect of products coming from non ­ member countries which are prepared and in a posi ­ tion to guarantee the prices of products exported by them and that any deflections of trade will be avoided ; Whereas it is necessary to follow the trends of import of dried grapes ; whereas an appropriate measure to this end is the application of the system of import licences ; whereas for this purpose the provisions of Regulation (EEC) No 3183/80 (s), as last amended by Regulation (EEC) No 2666/82 (6), should be applied ; Whereas imports to low prices are at present not made in respect of currants ; whereas currants should not be subject to any restrictive measures ; whereas trade in currants cannot always easily be distinguished from trade in other dried grapes ; whereas the system of import licences should therefore apply to all dried grapes during the period where the protective measures remain applicable ; (') OJ No L 73 , 21 . 3 . 1977 , p . 1 . 2 OJ No L 118 , 30 . 4 . 1981 , p . 10 . ( 3) OJ No 106, 30 . 10 . 1962, p . 2553/62. (&lt;) OJ No L 263 , 19 . 9 . 1973 , p . 1 . ( 5) OJ No L 338 , 13 . 12. 1980 , p . 1 . ( 6) OJ No L 283, 6 . 10 . 1982, p . 7 . 14. 10 . 82 Official Journal of the European Communities No L 290/29 Whereas account should be taken of the special situa ­ tion of products which have already left the exporting country at the time this Regulation is published, 3 . The import price shall be declared on the decla ­ ration of release for free circulation and such declara ­ tion shall be accompanied by all the documents required to verify this price . Article 4HAS ADOPTED THIS REGULATION : Article 1 The release for free circulation of dried grapes, other than currants, falling within subheading 08.04 B I and II of the Common Customs Tariff is suspended until 27 October 1982 . Article 2 1 . In establishing the import price the following factors shall be taken into consideration : (a) the fob price in the country of export ; (b) transportation and insurance cost up to the place of entry into the customs territory of the Commu ­ nity. 2 . Where the factors referred to in paragraph 1 are expressed in a currency other than that of the impor ­ ting Member State the provisions on the valuation of goods for customs purposes shall be applied when converting such currency into the currency of the importing Member State . 3 . If the invoice presented to the customs authori ­ ties does not reflect the fob price in the country of export, the competent authorities in the Member States shall take the necessary measures to determine that price . 1 . On import into the Community of dried grapes, other than currants, falling within subheading 08.04 B I and B II of the Common Customs Tariff, a minimum price of 106-7 ECU per 100 kilograms net shall be respected . 2 . If the minimum price is not respected a counter ­ vailing charge of 1 6-0 ECU per 100 kilograms net shall be applied . 3 . After having converted the minimum price and the countervailing charge into national currency, by applying the representation rate, the resulting amount shall be multiplied by the following coefficient : Article 5 for DM : 0-906 for F1 : 0-936 for £ : 0-883 for Bfr/Lfr : 1-046 for FF : 1-068 for Lit : 1 025 for Dkr, £ Irl and Dr : 1 -00 4. The countervailing charge referred to in para ­ graph 2 shall not be levied on imports from non ­ member countries which are prepared and in a posi ­ tion to guarantee that the import of products origina ­ ting and coming from their territory will not be lower than the minimum price and that any deflections of trade will be avoided . Non-member countries to which this paragraph applies shall be indicated on a list drawn up by the Commission . 1 . Any import into the Community of the product falling within subheading 08.04 B I and B II of the Common Customs Tariff shall be subject to the production of an import licence which shall be issued by Member States to any applicant who applies for such certificate irrespective of his place of establish ­ ment within the Community. The licence shall be valid throughout the Community. 2. The issue of an import licence shall be condi ­ tional upon the lodging of a security of 2 ECU per 100 kg net . The security shall be forfeit in whole or in part if the imports are not effected or are effected only in part within the period of validity of the licence . 3 . The provisions of Regulation (EEC) No 3183/80 , shall apply to the licences under this Article . 4 . Import licences shall be valid for 75 days from their issue . 5 . The application for the import licence and the import licence itself shall show : (a) in box 7 : the designation of the products by using either the term 'currants ' or the term 'dried grapes, other than currants ' ; (b) in box 8 : the Common Customs Tariff subheading preceded by 'ex ' ; Article 3 1 . The Member State shall for each consignment at the time of completion of customs import formalities for free circulation compare the import price with the corresponding minimum price applicable on the day of completion of the said formalities . 2 . The minimum price is respected when the comparison referred to in paragraph 1 shows that the import price expressed in the currency of the impor ­ ting Member State is not less than the minimum price . (c) in box 14 : the country of origin . The import licence is valid only in respect of products originating in the country shown in box 14 . No L 290/30 Official Journal of the European Communities 14. 10 . 82 Article 6 products declared for release for free circulation have left the exporting country before the day of publica ­ tion of this Regulation and the import declaration is accepted by the customs authorities not later than 31 December 1982 . Member States shall each Friday in respect of the preceding week inform the Commission by telex about the quantities of  currants , and  dried grapes , other than currants, Article 8 for which import licences have been delivered, broken down according to the country of origin . Article 7 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities and it shall apply until 31 August 1983 . Articles 2 to 5 shall apply from 28 October 1982 . Articles 1 and 2 shall not apply when it is proved to the satisfaction of the customs authorities that the This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Strasbourg, 13 October 1982 . For the Commission Poul DALSAGER Member of the Commission